                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHASE WILLIAMS AND WILLIAM
 ZHANG, individually and on behalf of all
 others similarly situated,

                           Plaintiffs,                Civ. No. 1:20-cv-02809-LAK

               v.                                     CLASS ACTION


 BLOCK.ONE, BRENDAN BLUMER, and
 DANIEL LARIMER,

                          Defendants.


 CRYPTO ASSETS OPPORTUNITY FUND
 LLC and JOHNNY HONG, Individually and
 on Behalf of All Others Similarly Situated,

                          Plaintiffs,                 Civ. No.: 1:20-cv-3829
               v.
                                                      CLASS ACTION
 BLOCK.ONE, BRENDAN BLUMER,
 DANIEL LARIMER, IAN GRIGG, and
 BROCK PIERCE,

                          Defendants.


     DECLARATION OF DANIEL L. BERGER IN SUPPORT OF MOTION OF
          THE CRYPTO ASSETS OPPORTUNITY FUND, LLC FOR
   CONSOLIDATION OF ACTIONS, APPOINTMENT OF LEAD PLAINTIFF, AND
              APPROVAL OF LEAD COUNSEL SELECTION

       I, Daniel L. Berger, declare as follows:

       1.     I am a Director of Grant & Eisenhofer P.A. (“Grant & Eisenhofer”), 485 Lexington

Avenue, New York, NY 10017, co-counsel for Crypto Assets Opportunity Fund, LLC (“CAOF”).




                                                  1
       2.     I submit this declaration in support of CAOF’s motion pursuant to Rule 42 of the

Federal Rules of Civil Procedure and Section 21D of the Securities Exchange Act of 1934, as

amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. §

78u-4, for an order: (1) consolidating the above-captioned related cases; (2) appointing CAOF as

Lead Plaintiff in the consolidated action; and (3) approving CAOF’s selection of Grant &

Eisenhofer and the Bluhm Legal Clinic of the Northwestern Pritzker School of Law Complex Civil

Litigation and Investor Protection Center as Lead Counsel for the proposed class.

       3.     Attached hereto as Exhibit A is a true and correct copy of the first public notice

announcing the pendency of Williams v. Block.one et al., No. 1:20-cv-02809, published on April

8, 2020 through Business Wire.

       4.     Attached hereto as Exhibit B is a true and correct copy of the public notice

announcing the pendency of Crypto Assets Opportunity Fund LLC v. Block.one et al., No. 1:20-

cv-3829, published on May 18, 2020 through PR Newswire.

       5.     Attached hereto as Exhibit C is the certification of CAOF pursuant to the PSLRA.

       6.     Attached hereto as Exhibit D is the firm biography of Grant & Eisenhofer.

       7.     Attached hereto as Exhibit E is the biography of J. Samuel Tenenbaum, the Director

of the Bluhm Legal Clinic of the Northwestern Pritzker School of Law Complex Civil Litigation

and Investor Protection Center.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed in New York, New York on June 8, 2020.

                                                             /s/ Daniel L. Berger
                                                             Daniel L. Berger




                                                 2
